                                          Case 19-40631-KKS                  Doc 2    Filed 11/26/19       Page 1 of 4
FLNB LF 13-21 (Rev. 12/17)
                                                                     UNITED STATES BANKRUPTCY COURT
                                                                 NORTHERN DISTRICT OF FLORIDA
    In re:                                                                                    Case No.
    Harold Davis, III                                                                         Chapter 13
    Dana L. Davis
                                                                                                     Check if this is an AMENDED
                                                                                                     PLAN [0]
                                 Debtor(s)1

                                                                            CHAPTER 13 PLAN

PART 1: NOTICES

To Creditors:              Your rights may be affected by this plan.

You should read this plan and other documents sent to you carefully and discuss them with your attorney. If you do not have an attorney, you may
wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation prior to the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
confirm this plan without further notice if no objection to confirmation is filed. Creditors who are not individuals (i.e.: corporations, LLC’s,
etc.) must have an attorney in order to have their objections considered by the Court. Creditors must file a timely proof of claim in order to be
paid under any plan.

To debtor: You must check one box on each line to state if the plan includes the following items. If an item is checked as “Not included,” or if
both boxes are checked, the provision will be ineffective if set out later in the plan.

    1.1       A limit on the amount of a secured claim, set out in § 3.2, which may result in a partial       Included
              payment or no payment at all to the secured creditor.                                           Not Included
    1.2       Debtor intends to avoid a judicial lien or security interest; see § 3.4.                        Included
                                                                                                              Not Included
    1.3       Nonstandard provisions, set out in Part 8.                                                      Included
                                                                                                              Not Included

PART 2: PLAN PAYMENTS AND PLAN LENGTH

2.1 Payments to the Trustee: The future earnings or other future income of the debtor are submitted to the supervision and control of the trustee.
    The debtor (or the debtor’s employer) shall pay to the trustee the sum of $400.00 per month for 14 months and $500.00 per month for 22
    months (*Payment increased due to payout of vehicle).

          Total base of plan payments: $16,600.00.

          Payments shall be mailed to the Chapter 13 Trustee at: Leigh D. Hart, Chapter 13 Trustee, Lock Box 2238, Memphis, TN 38101-2238

          Plan Length: The term of the plan is 36 months.

2.2 Tax Refunds: Debtor will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return
    and will turn over to the trustee all income tax refunds received during the plan term, unless otherwise provided in Part 8.

2.3 Additional Payments (check one):

             None

PART 3: TREATMENT OF SECURED CLAIMS

Unless otherwise ordered by the Court, the claim amount(s), including the value of a secured claim, stated on a timely filed proof of claim will
control over any contrary amount listed below. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling.

3.1 Secured Debts Which Will Extend Beyond the Length of the Plan

             None



1
    All references to “debtor” shall include both debtors in a joint case.
APPENDIX D                                                                      Chapter 13 Plan                                          Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                          Case 19-40631-KKS           Doc 2        Filed 11/26/19          Page 2 of 4

3.2 Secured Debts Which Will Not Extend Beyond the Length of the Plan

      (a) Secured Claims Subject to Valuation Under 11 U.S.C. § 506.

                  None


           (b) Secured Claims Not Subject to Valuation Under 11 U.S.C. § 506.

                  None


      (c) Determination of Secured Status and Strip Lien (11 U.S.C § 506).

                  None


3.3 Prepetition Defaults

                  None

                  Prepetition defaults owed to the following creditor(s) will be cured over the plan term, and payment of arrearages under this plan shall
                   conclusively constitute payment of all pre-petition arrearages:

                                                                                                                                        Interest Rate
 Name                                                                                                Amount of Default Cured            (if specified)
 CountryPlace Mortgage (*includes post-petition payment due                                                       $8,500.00             0.00%
 for December 2019)
[Add additional lines, if necessary]

3.4 Motions to Avoid Lien

                  None


3.5 Direct Payments to Creditors:

                  None

                  The debtor shall make regular payments directly to the following creditors:

                                                                                                                           Monthly          Interest Rate
 Name                                                                   Amount of Claim                                    Payment          (if specified)
 CountryPlace Mortgage (*Debtors to                                        $149,445.00                                    $1,080.92         Contract
 commence direct payments to creditor in                                                                                                    Rate-Included
 January 2020)                                                                                                                              in Payment
                                                                                                                                            Amount
 Dept Of Education/Nelnet (*student loans are                                   Unknown                                          N/A        N/A
 in deferment)
 Pop's Auto Sales (*funds dedicated in month                                    $1,000.00                                   $100.00         Contract
 15 due to payout of vehicle)                                                                                                               Rate-Included
                                                                                                                                            in Payment
                                                                                                                                            Amount
[Add additional lines, if necessary]

      Upon entry of the Order Confirming Plan, the automatic stay shall be terminated as to the in rem rights of the creditors whose secured
      claims are being paid direct by the debtor in § 3.5, above.

3.6 Property to be Surrendered

                  None




                                                                               2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                          Case 19-40631-KKS          Doc 2       Filed 11/26/19          Page 3 of 4

PART 4: TREATMENT OF TRUSTEE’S FEES, ATTORNEYS’ FEES
AND OTHER PRIORITY CLAIMS, INCLUDING DOMESTIC SUPPORT OBLIGATIONS

Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.4(c), will be paid in full without
post-petition interest.

4.1 Trustee’s Fee: Trustee’s fees are governed by statute and will be paid through the plan. Trustee’s fees may change during the course of the case.

4.2 Attorney’s Fee (unpaid portion): $ 3,360.00 (fees) $ 500.00 (costs)
    Pursuant to 11 U.S.C. § 521(f)(4)(B) and Standing Order(s) of this Court, the debtor shall file all required annual statements. Debtor’s attorney
    may seek additional fees for filing required annual statements; if the plan is modified due to an increase in income shown on an annual
    statement, the debtor’s attorney may seek additional fees for the plan modification. No advanced notice or opportunity to object to these fee
    applications will be given.

4.3 Filing Fee (unpaid portion): Any unpaid portion of the filing fee will be paid in accordance with the order granting the debtor’s application to
    pay the filing fee in installments.

4.4 Domestic Support Obligations

                  Debtor has no Domestic Support Obligations


4.5 Other Priority Claims

                  None


PART 5: TREATMENT OF NONPRIORITY UNSECURED CLAIMS

5.1 General Nonpriority Unsecured Claims
    Allowed nonpriority unsecured claims that are not separately classified in Part 5.2 will be paid, pro rata. If more than one option is checked, the
    option providing the largest payment will be effective.
    Check all that apply

                   A total of $     .
                        % of the total amount of these claims, an estimated payment of $          .
                   Funds remaining after disbursements have been made to all other creditors provided for in this plan. Allowed nonpriority unsecured
                   claims shall be paid interest to the extent available, not to exceed 6%, unless otherwise provided in Part 8.

5.2 Separately Classified Nonpriority Unsecured Claims

                  None

PART 6: EXECUTORY CONTRACTS AND UNEXPIRED LEASES

      The executory contracts and unexpired leases listed below are assumed. All other executory contracts and unexpired leases are
      rejected. Check one.

           None




PART 7: STANDARD PLAN PROVISIONS

7.1 Title to the debtor’s property shall re-vest in debtor on confirmation of a plan or dismissal of the case, unless otherwise provided in Part 8,
    provided that proceeds from any potential or pending cause of action or other asset not yet liquidated, are property of the Estate and must be paid
    to the Chapter 13 Trustee pending further order of the Court.

7.2 Except as provided above, allowed secured claim holders shall retain liens until liens are released or upon completion of all payments under this
    Plan.



                                                                             3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                                          Case 19-40631-KKS          Doc 2       Filed 11/26/19          Page 4 of 4

7.3 Secured creditors and lessors to be paid directly by the debtor and/or co-debtors may continue to mail to debtor the customary monthly notices or
    coupons notwithstanding the automatic stay.

PART 8: NONSTANDARD PLAN PROVISIONS

           None


           Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
            included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

      The following plan provisions will be effective only if there is a check in the box labeled “Included” in Part 1.3.

       Tax refunds are dedicated for three years of the Plan to the extent they cause the income to increase over the
       cost-of-living allowance.
      [Add additional lines, if necessary]

PART 9: SIGNATURES OF DEBTOR AND DEBTOR’S ATTORNEY

      If the debtor does not have an attorney, the debtor must sign below; otherwise, the debtor’s signature is optional. The attorney for the debtor, if
      any, must sign below.

       /s/ Harold Davis, III                                                     /s/ Dana L. Davis
       Harold Davis, III                                                         Dana L. Davis
       Signature of Debtor 1                                                     Signature of Debtor 2


       /s/ Robert C. Bruner                                               Date
       Signature of Attorney for Debtor
       Robert C. Bruner 0065876
       0065876 FL
       2810 Remington Green Circle
       Tallahassee, FL 32308
       (850) 385-0342
       rbruner@brunerwright.com

By filing this document, the debtor, if not represented by an attorney, or the attorney for the debtor, certifies that the wording and order of
the provisions in this Chapter 13 Plan are identical to those contained in the Official Form adopted by this Court effective on the date of
signing, other than any nonstandard provisions included in Part 8. (www.flnb.uscourts.gov/sites/default/files/forms/lf13_21.pdf)




                                                                             4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
